DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statements submitted on 12/05/2019 and 02/09/2021 have been considered by the examiner and made of record in the application file.
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially createddoctrine grounded in public policy (a policy reflected in the statute) so as to prevent theunjustified or improper timewise extension of the "right to exclude" granted by a patentand to prevent possible harassment by multiple assignees. A nonstatutoryobviousness-type double patenting rejection is appropriate where the conflicting claimsare not identical, but at least one examined application claim is not patentably distinctfrom the reference claim(s) because the examined application claim is either anticipatedby, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir.1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163USPQ 644 (CCPA 1969). 

Effective January 1, 1994, a registered attorney or agent of record may sign aterminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with37 CFR 3.73(b).
Claims 17 and 23 are provisionally rejected on the grounds of nonstatutory double patenting of claims 12, 17, and 19 of copending Application No. 16/766,118.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  More specifically, the present application is a broader version of 16/766,118.  This is a provisional nonstatutory double patenting rejection because the conflicting claims have not in fact been patented.
Please see the following table for the claim 1 analysis:
16/498,621
16/766,118
Claim Interpretation
17.  An anti-counterfeiting system comprising: 





a graphical user interface 
(GUI) provided to a mobile device, the mobile device being capable of obtaining, via the GUI, one or more digital 
images for a sample to be tested;  
a computation component functionally connected to the mobile device, configured to receive the images from the GUI, and process the images to extract computer-vision 
features from the images;  and 




a trained classification 
algorithm associated 
with the computation component, the trained classification algorithm being 
configured to evaluate the computer-vision features of the sample to identify the sample, and 

return a decision to the GUI of the mobile device.
12.  A system of identifying, tracking and locating a counterfeit product, the 
system comprising: 



a graphical user interface (GUI) provided to a mobile 
device, the mobile device being capable of obtaining, via the GUI, one or more digital images for a sample to be tested;  
a computation component functionally connected to the mobile device, configured to receive the images from the GUI, and process the images to extract computer-vision features from the digital 
image, the computation component further configured to receive location 
information of the sample;  and a trained classification algorithm associated 
with the computation component, the trained classification algorithm being 
configured to evaluate the computer-vision features and the location information of the sample to identify the sample. 

wherein the GUI is configured to visualize the result of the evaluation in a map (dependent claim 19).





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US PGPUB 2011/0243450 A1) in view of Izadyyazdanabadi et al. (US PGPUB 2020/0129263 A1, hereinafter Iza).
	Consider claim 1.  Liu discloses a computer-implemented method, comprising: 
providing to a processor, one or more digital images for each of a plurality of material samples (fig. 8, paragraphs 9, 48 53, read as receiving a training set of images, where the images can be of different material categories);  

training, via the processor, a classification algorithm with the computer-vision features to obtain a trained classification algorithm (paragraph 55, read as the LDA model is trained for each material category c using the first set L, and a recognition rate for the trained model is determined using the evaluation set E).
Liu discloses the claimed invention but fails to teach extracting, via the processor, computer-vision features from a digital image of a test sample; and evaluating, via the trained classification algorithm associated with the processor, the computer-vision features of the test sample to identify the test sample. 
However, Iza teaches extracting, via the processor, computer-vision features from a digital image of a test sample; and evaluating, via the trained classification algorithm associated with the processor, the computer-vision features of the test sample to identify the test sample (paragraphs 60, read as the convolutional layers extract many features from the image data and then determines from the CNN that is indicative of the likelihood that the image can be used for diagnostic purposes or not).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Iza into the invention of Liu in order to extract features from images, while minimizing parameter numbers.
	Consider claim 10 and as applied to claim 1.  Liu and Iza disclose wherein training a classification algorithm further comprises training at least one of a decision tree model, a random . 
 Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US PGPUB 2011/0243450 A1) in view of Izadyyazdanabadi et al. (US PGPUB 2020/0129263 A1, hereinafter Iza) in view of Kim et al. (US PGPUB 2017/0236271 A1, hereinafter Kim).
Consider claim 2 and as applied to claim 1.  Liu and Iza disclose the claimed invention but fail to teach wherein processing the images further comprises extracting one or more patches for each image. 
However, Kim teaches wherein processing the images further comprises extracting one or more patches for each image (paragraph 96).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Kim into the invention of Liu and Iza in order to efficiently classify an image through training based on machine learning.
Consider claim 3 and as applied to claim 2.  Liu, Iza, and Kim disclose wherein processing the images further comprises obtaining one or more segmented regions from each image, the patches being extracted in the segmented regions (Kim; paragraph 96).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Kim into the invention of Liu and Iza in order to efficiently classify an image through training based on machine learning.
Claims 4, 5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US PGPUB 2011/0243450 A1) in view of Izadyyazdanabadi et al. (US PGPUB 2020/0129263 A1, hereinafter Iza) in view of Kim et al. (US PGPUB 2017/0236271 A1, hereinafter Kim) in view of Skaff (US PGPUB 2015/0371107 A1) in view of Yang et al. (US PGPUB 2016/0132750 A1, hereinafter Yang).
Consider claim 4 and as applied to claim 2.  Liu, Iza, and Kim disclose the claimed invention but fail to teach wherein processing the images further comprises obtaining a patch feature vector for each patch, the patch feature vector representing a material property of the respective patch.
However, Skaff teaches wherein processing the images further comprises obtaining a patch feature vector for each patch, the patch feature vector representing a material property of the respective patch (paragraph 44).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Skaff into the invention of Liu, Iza, and Kim to represent the BRDF based features of material while substantially reducing the size of the data.
Liu, Iza, Kim, and Skaff disclose the claimed invention but fail to teach the computer-vision features of the digital images being represented by a matrix of the patch feature vectors. 
However, Yang teaches the computer-vision features of the digital images being represented by a matrix of the patch feature vectors (paragraph 71).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Yang 
 Consider claim 5 and as applied to claim 4.  Liu, Iza, Kim, Skaff, and Yang disclose wherein the patch feature vector represents a texture property of a nonwoven material (Skaff; paragraph 25). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Skaff into the invention of Liu, Iza, and Kim to represent the BRDF based features of material while substantially reducing the size of the data.
Consider claim 9 and as applied to claim 4.  Liu, Iza, Kim, Skaff, and Yang disclose wherein training a classification algorithm further comprises reducing the dimension of the patch feature vectors (Yang; paragraph 71).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Yang into the invention of Liu, Iza, Kim, and Skaff in order to efficiently and properly categorize a given input image.
 Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US PGPUB 2011/0243450 A1) in view of Izadyyazdanabadi et al. (US PGPUB 2020/0129263 A1, hereinafter Iza) in view of Kim et al. (US PGPUB 2017/0236271 A1, hereinafter Kim) in view of Skaff (US PGPUB 2015/0371107 A1) in view of Yang et al. (US PGPUB 2016/0132750 A1, hereinafter Yang) in view of Milanfar et al. (US PGPUB 2017/0206632 A1, hereinafter Milanfar).
claim 6 and as applied to claim 4.  Liu, Iza, Kim, Skaff, and Yang disclose the claimed invention but fail to teach wherein processing the images further comprises obtaining, via the processor, one or more filtered patch images for each patch. 
However, Milanfar teaches wherein processing the images further comprises obtaining, via the processor, one or more filtered patch images for each patch (paragraphs 69, 71).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Milanfar into the invention of Liu, Iza, Kim, Skaff, and Yang in order reduce processing time of the image while maintaining quality of the upscaled image compared to other systems.
Consider claim 7 and as applied to claim 6.  Liu, Iza, Kim, Skaff, Yang, and Milanfar disclose wherein processing the images further comprises converting each filtered patch image to a feature vector (Milanfar; paragraphs 69, 71). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Milanfar into the invention of Liu, Iza, Kim, Skaff, and Yang in order reduce processing time of the image while maintaining quality of the upscaled image compared to other systems.
Consider claim 8 and as applied to claim 7.  Liu, Iza, Kim, Skaff, Yang, and Milanfar disclose wherein processing the images further comprises concatenating the feature vectors to obtain the patch feature vector for each patch (Milanfar; paragraphs 69, 71). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Milanfar into the invention of Liu, Iza, Kim, Skaff, and Yang in order reduce processing time of the image while maintaining quality of the upscaled image compared to other systems.
Claims 11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US PGPUB 2011/0243450 A1) in view of Izadyyazdanabadi et al. (US PGPUB 2020/0129263 A1, hereinafter Iza) in view of Sharma et al. (US PGPUB 2017/0032285 A1, hereinafter Sharma).
Consider claim 11 and as applied to claim 1.  Liu and Iza disclose the claimed invention but fail to teach labeling each image to be authentic or counterfeit. 
However, Sharma teaches labeling each image to be authentic or counterfeit (paragraph 34).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Sharma into the invention of Liu and Iza in order to provide a device to increase income of legitimate manufacturers.
Consider claim 13 and as applied to claim 1.  Liu and Iza disclose the claimed invention but fail to teach wherein identifying the test sample further comprises determining whether the test sample is counterfeit or authentic. 
However, Sharma teaches wherein identifying the test sample further comprises determining whether the test sample is counterfeit or authentic (paragraph 34).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Sharma into the invention of Liu and Iza in order to provide a device to increase income of legitimate manufacturers.
claim 15 and as applied to claim 1.  Liu and Iza disclose the claimed invention but fail to teach returning a decision based on the evaluation to a graphic user interface (GUI) on a mobile device. 
However, Sharma teaches returning a decision based on the evaluation to a graphic user interface (GUI) on a mobile device (paragraph 116).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Sharma into the invention of Liu and Iza in order to provide a device to increase income of legitimate manufacturers.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (US PGPUB 2011/0243450 A1) in view of Izadyyazdanabadi et al. (US PGPUB 2020/0129263 A1, hereinafter Iza) in view of Choi et al. (US Patent 7,991,214 B1, hereinafter Choi).
Consider claim 14 and as applied to claim 1.  Liu and Iza disclose the claimed invention but fail to teach wherein identifying the test sample further comprises determining whether the test sample belongs to a batch of material samples. 
However, Choi teaches wherein identifying the test sample further comprises determining whether the test sample belongs to a batch of material samples (column 11 lines 13-27).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Choi into the invention of Liu and Iza in order to enhance images in order to detect imperfections.
Claims 17 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Izadyyazdanabadi et al. (US PGPUB 2020/0129263 A1, hereinafter Iza) in view of Sharma et al. (US PGPUB 2017/0032285 A1, hereinafter Sharma).
claim 17.  Iza discloses an anti-counterfeiting system comprising:
obtaining, via the device, one or more digital images for a sample to be tested and a computation component functionally connected to the device, configured to receive the images from the device (fig. 3, fig. 5, paragraphs 50, 63, read as receiving an image during brain surgery from a computing device, where the computing device includes a processor) and process the images to extract computer-vision features from the images (paragraph 60, read as the convolutional layers can extract many features from the image data); and a trained classification algorithm associated with the computation component, the trained classification algorithm being configured to evaluate the computer-vision features of the sample to identify the sample, and return a decision to the device (paragraph 64, read as the image (after any necessary preprocessing) to the CNN trained at 306 for classification as a diagnostic image or a non-diagnostic image and then output from the CNN that is indicative of the likelihood that the image can be used for diagnostic purposes or not).
Iza discloses the claimed invention but fails to teach a graphical user interface (GUI) provided to a mobile device a computation component functionally connected to the mobile device and return a decision to the GUI of the mobile device. 
However, Sharma teaches a graphical user interface (GUI) provided to a mobile device, a computation component functionally connected to the mobile device and return a decision to the GUI of the mobile device (paragraphs 115, 116, read as a graphical user interface (GUI) that enables a user to interact with the mobile device, where the mobile device includes a processor and the GUI provides system output).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of 
Consider claim 25 and as applied to claim 17.  Iza and Sharma disclose wherein the GUI includes a visual aide to guide a user to obtain the images (Sharma; paragraphs 96, 116). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Sharma into the invention of Iza in order to provide a device to increase income of legitimate manufacturers.
 Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Izadyyazdanabadi et al. (US PGPUB 2020/0129263 A1, hereinafter Iza) in view of Sharma et al. (US PGPUB 2017/0032285 A1, hereinafter Sharma) in view of Kim et al. (US PGPUB 2017/0236271 A1, hereinafter Kim).
Consider claim 18 and as applied to claim 17.  Iza and Sharma disclose the claimed invention but fail to teach wherein the computation component is further configured to process the images to extract one or more patches from each image. 
However, Kim teaches wherein the computation component is further configured to process the images to extract one or more patches from each image (paragraph 96).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Kim into the invention of Liu and Iza in order to efficiently classify an image through training based on machine learning.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Izadyyazdanabadi et al. (US PGPUB 2020/0129263 A1, hereinafter Iza) in view of Sharma et al. (US PGPUB 2017/0032285 A1, hereinafter Sharma) in view of Kim et al. (US PGPUB 2017/0236271 A1, hereinafter Kim) in view of Skaff (US PGPUB 2015/0371107 A1).
Consider claim 19 and as applied to claim 18.  Iza, Sharma, and Kim disclose the claimed invention but fail to teach wherein the computation component is further configured to convert the patch into a patch feature vector for each patch, the patch feature vector representing a material property of the respective patch.
However, Skaff teaches wherein the computation component is further configured to convert the patch into a patch feature vector for each patch, the patch feature vector representing a material property of the respective patch (paragraph 44).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Skaff into the invention of Iza, Sharma, and Kim to represent the BRDF based features of material while substantially reducing the size of the data.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Izadyyazdanabadi et al. (US PGPUB 2020/0129263 A1, hereinafter Iza) in view of Sharma et al. (US PGPUB 2017/0032285 A1, hereinafter Sharma) in view of Kim et al. (US PGPUB 2017/0236271 A1, hereinafter Kim) in view of Skaff (US PGPUB 2015/0371107 A1) in view of Milanfar et al. (US PGPUB 2017/0206632 A1, hereinafter Milanfar).
Consider claim 20 and as applied to claim 19.  Iza, Sharma, Kim and Skaff disclose the claimed invention but fail to teach wherein the computation component is further configured to obtain a plurality of filtered patch images for each patch. 
However, Milanfar teaches wherein the computation component is further configured to obtain a plurality of filtered patch images for each patch (paragraphs 69, 71).
.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Izadyyazdanabadi et al. (US PGPUB 2020/0129263 A1, hereinafter Iza) in view of Sharma et al. (US PGPUB 2017/0032285 A1, hereinafter Sharma) in view of Liu (US PGPUB 2011/0243450 A1).
Consider claim 23 and as applied to claim 17.  Iza and Sharma disclose the claimed invention but fail to teach a database functionally connected to the computation component, and configured to store image data. 
However, Liu teaches a database functionally connected to the computation component, and configured to store image data (paragraph 62).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Kim into the invention of Liu and Iza in order to quickly and efficiently provide features useful for material recognition of objects in an image.
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
	Commissioner for Patents
	P.O. Box 1450 
	Alexandria, VA 22313-1450
	
	Hand-delivered responses should be brought to 
		Customer Service Window
		Randolph Building
		401 Dulany Street



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M BRANDT whose telephone number is (571)270-1098.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-77957795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M BRANDT/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        July 15, 2021